CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2014 $1,993,020,000 $111,210.52 Fixed Rate Senior Notes Due 2019 $1,995,380,000 $111,342.21 PROSPECTUS Dated December 23, 2008 PROSPECTUS SUPPLEMENT Dated December 23, 2008 Pricing Supplement No. 101 to Registration Statement No. 333-156423 Dated May 8, 2009 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2014 Fixed Rate Senior Notes Due 2019 We, Morgan Stanley, are offering the notes described below on a global basis.We may not redeem the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2014 (the “fixed rate notes due 2014”) prior to the maturity thereof.We may redeem some or all of the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2019 (the “fixed rate notes due 2019” and together with the fixed rate notes due 2014, the “notes”) at any time in accordance with the provisions described in the accompanying prospectus under the heading “Description of Debt Securities—Redemption and Repurchase of Debt Securities—Optional Make-whole Redemption of Debt Securities,” as supplemented by the provisions below relating to the fixed rate notes due 2019. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes” and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” subject to and as modified by the provisions described below. Fixed Rate Notes Due 2014 Fixed Rate Notes Due 2019 Principal Amount: $2,000,000,000 Principal Amount: $2,000,000,000 Maturity Date: May 13, 2014 Maturity Date: May 13, 2019 Settlement Date (Original Issue Date): May 13, 2009 Settlement Date (Original Issue Date): May 13, 2009 Interest Accrual Date: May 13, 2009 Interest Accrual Date: May 13, 2009 Issue Price: 99.651% Issue Price: 99.769% Specified Currency: U.S. dollars Specified Currency: U.S. dollars Redemption Percentage at Maturity: 100% Redemption Percentage at Maturity: 100% Interest Rate: 6.00% per annum (calculated on a 30/360 day count basis) Interest Rate: 7.30% per annum (calculated on a 30/360 day count basis) (continued on the next page) (continued on the next page) Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank.This debt is not guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this pricing supplement or the accompanying prospectus supplement or the prospectus is truthful or complete.Any representation to the contrary is a criminal offense. MORGAN STANLEY BB&T CAPITAL MARKETS BLAYLOCK ROBERT VAN, LLC BNY MELLON CAPITAL MARKETS, LLC CABRERA CAPITAL MARKETS, LLC CASTLEOAK SECURITIES, L.P. KEYBANC CAPITAL MARKETS SUNTRUST ROBINSON HUMPHREY U.S. BANCORP INVESTMENTS, INC. UTENDAHL CAPITAL GROUP, LLC WACHOVIA SECURITIES Fixed Rate Notes Due 2014 (continued) Fixed Rate Notes Due 2019 (continued) Interest Payment Dates: Each May 13 and November 13, commencing on November 13, 2009 Interest Payment Dates: Each May 13 and November 13, commencing on November 13, 2009 Interest Payment Period: Semi-annual Interest Payment Period: Semi-annual Business Day: New York Business Day: New York Minimum Denominations: $100,000 and integral multiples of $1,000 in excess thereof Minimum Denominations: $100,000 and integral multiples of $1,000 in excess thereof CUSIP: 61747Y CF0 CUSIP: 61747Y CG8 ISIN: US61747YCF07 ISIN: US61747YCG89 Other Provisions: None Other Provisions: Optional make-whole redemption (spread over treasury rate: plus 50 basis points) Supplemental Information Concerning Plan of Distribution On May 8, 2009, we agreed to sell to the managers listed below, and they severally agreed to purchase, the principal amounts of notes set forth opposite their respective names below at a net price of 99.301% for the fixed rate notes due 2014 and at a net price of 99.319% for the fixed rate notes due 2019, each of which we refer to as the “purchase price” for the respective notes.The purchase price for the fixed rate notes due 2014 equals the stated issue price of 99.651% less a combined management and underwriting commission of 0.35% of the principal amount of the fixed rate notes due 2014 and the purchase price for the fixed rate notes due 2019 equals the stated issue price of 99.769% less a combined management and underwriting commission of 0.45% of the principal amount of the fixed rate notes due 2019. Name Principal Amount of Fixed Rate Notes Due 2014 Principal Amount of Fixed Rate Notes Due 2019 Morgan Stanley & Co. Incorporated $1,800,000,000 $1,800,000,000 BB&T Capital Markets, a division of Scott & Stringfellow, LLC 20,000,000 20,000,000 Blaylock Robert Van, LLC 20,000,000 20,000,000 BNY Mellon Capital Markets, LLC 20,000,000 20,000,000 Cabrera Capital Markets, LLC 20,000,000 20,000,000 CastleOak Securities, L.P. 20,000,000 20,000,000 KeyBanc Capital Markets Inc. 20,000,000 20,000,000 SunTrust Robinson Humphrey, Inc. 20,000,000 20,000,000 U.S. Bancorp Investments, Inc. 20,000,000 20,000,000 Utendahl Capital Group, LLC 20,000,000 20,000,000 Wachovia Capital Markets, LLC 20,000,000 20,000,000 Total $2,000,000,000 $2,000,000,000 With respect to notes to be offered or sold in the United Kingdom, each manager has represented and agreed (1) that it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received by such manager in connection with the issue or sale of the notes in circumstances in which Section 21(1) of the FSMA does not apply to us, and (2) that it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by such manager in relation to the notes in, from or otherwise involving the United Kingdom. Each manager has agreed that it will not offer or sell any notes, directly or indirectly, in Japan or to or for the account or benefit of, any resident of Japan (which term as used herein means any person resident in Japan, including any corporation or other entity organized under the laws of Japan) or to, or for the account or benefit of, any resident of Japan, except pursuant to an exemption from the registration requirements and otherwise in compliance with the Financial Instruments and Exchange Law of Japan (Law No.25 of 1948, as amended) and any other applicable laws, regulations and ministerial guidelines of Japan. PS-2 Furthermore, each manager has agreed that it will not purchase, deliver, offer or sell the notes or possess or distribute offering material in relation to the notes in any jurisdiction if such purchase, delivery, offer or sale or the possession or distribution of such offering material would not be in compliance with any applicable law or regulation or if any consent, approval or permission is needed for such purchase, delivery, offer or sale or the possession or distribution by such manager or for or on behalf of us unless such consent, approval or permission has been previously obtained. PS-3
